DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,276,536 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
Applicant’s cancellation of claims 12 and 17 in the reply filed on 12/28/2020 is acknowledged.
Applicant’s amendment of claims 1, 11, 16, and 18-19 in the reply filed on 12/28/2020 is acknowledged.
Applicant’s addition of new claims 21-22 in the reply filed on 12/28/2020 is acknowledged.
Claims 1-11, 13-16, and 18-22 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-11, 13-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Lin et al., US 20130200528, discloses all limitations of claim 1 except for that “the conductive structure extends upwards to exceed a bottommost surface of the warpage-control element and a topmost surface of the warpage-control element.”  Therefore, the claimed 
In re Claim 11, Lin et al., US 2013/0249101 discloses all limitations of claim 11 except for that “the conductive structure is formed to be separated from the warpage-control element by a distance.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 16, Lin et al., US 2013/0249101 discloses all limitations of claim 16 except for steps of “placing a stencil over the protective layer to cover the conductive structure; disposing a polymer-containing material over the protective layer through openings of the stencil; and transferring the polymer-containing material into a plurality of warpage-control elements beside the conductive bumps.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893